           Case 1:19-cr-00166-VEC Document 281 Filed 04/19/21 Page 1 of 2
                                                                        USDC SDNY
                                                                        DOCUMENT
                                                                        ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT                                            DOC #:
SOUTHERN DISTRICT OF NEW YORK                                           DATE FILED: 4/19/2021
 ------------------------------------------------------------ X
 UNITED STATES OF AMERICA                                     :
                                                              :
                 -against-                                    :
                                                              : 19-cr-166 (VEC)
                                                              :
 JOSE CABAN, COREY CRAY, DEVONAIRE                            :     ORDER
 PRICE, and TYLER PATTERSON,                                  :
                                                              :
                                          Defendants.         :
 ------------------------------------------------------------ X

VALERIE CAPRONI, United States District Judge:

        WHEREAS on February 5, 2021, Defendant Patterson filed a motion to suppress (Dkt.

258);

        WHEREAS on March 5, 2021, the Government filed its opposition to Defendant

Patterson’s motion (Dkt. 273);

        WHEREAS the Court set March 19, 2021, as the deadline for Defendant Patterson to file

a reply in further support of his motion (Dkt. 264);

        WHEREAS Defendant Patterson did not file a reply;

        WHEREAS the Court does not presently anticipate any additional briefing on Defendant

Patterson’s motion to suppress and does not presently anticipate holding a hearing on the motion;

and

        WHEREAS the Court informed the parties that the Court will schedule a trial for the

fourth quarter of 2021;

        IT IS HEREBY ORDERED that the parties must appear for a status conference on

August 17, 2021, at 10:00 a.m., at which the Court will discuss its anticipated trial date and set

a schedule for pretrial filings.
         Case 1:19-cr-00166-VEC Document 281 Filed 04/19/21 Page 2 of 2




        IT IS FURTHER ORDERED that pursuant to 18 U.S.C. 3161(h)(7)(A), time is excluded

for the period between April 19, 2021, and August 17, 2021, because the Court finds that the

ends of justice served by accommodating logistical difficulties caused by the COVID-19

pandemic and the complexity of this case outweigh the interests of the public and the Defendants

in a speedy trial.



SO ORDERED.

Dated: April 19, 2021
      New York, NY
                                                           ___________________________
                                                            _____________________ _ _____
                                                                VALERIE CAPRON
                                                                           CAPRONIO I
                                                             United States District Judge




                                             2 of 2
